People ex rel. Bazile v Fludd (2020 NY Slip Op 02197)





People v Fludd


2020 NY Slip Op 02197


Decided on April 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOSEPH J. MALTESE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2020-02600

[*1]The People of the State of New York, ex rel. Pierre Bazile, on behalf of Kashawn Watts Bryant, petitioner,
vVera Fludd, etc., et al., respondents.


Cassar Law Firm, P.C., Huntington, NY (Pierre Bazile pro se of counsel), for petitioner.
Madeline Singas, District Attorney, Mineola, NY (Patrick Brand of counsel), for respondent Vera Fludd and respondent pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Kashawn Watts Bryant on his own recognizance or for bail reduction upon Nassau County Indictment No. 19/11.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., MALTESE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court